Citation Nr: 1435240	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  11-22 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation greater than 20 percent for diabetes mellitus, type II.

2.  Entitlement to an initial rating greater than 10 percent for peripheral neuropathy of the right upper extremity.

3.  Entitlement to an initial rating greater than 10 percent for peripheral neuropathy of the left upper extremity.

4.  Entitlement to a compensable rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to June 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).  


FINDINGS OF FACT

1.  Since the initial grant of service connection, the Veteran's diabetes mellitus required medication and a restricted diet, but has not required regulation of activities, that is, avoidance of strenuous occupational or recreational activities to manage the diabetes.

2.  Since the initial grant of service connection, the Veteran's service-connected peripheral neuropathy of the right and left upper extremities have been shown to be productive of complaints of pain and intermittent tingling and numbness, but not moderate incomplete paralysis.

3.  During the time period pertinent to the appeal, the Veteran's bilateral hearing loss has been manifested by no more than Level II hearing acuity in the right ear and Level II hearing acuity in the left ear.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).

2.  The criteria for an initial rating higher than 10 percent for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2013).

3.  The criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2013).

4.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Upon receipt of a substantially complete application for benefits, VA must notify the veteran of what information or evidence is needed in order to substantiate the claim, and it must assist the veteran by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claims, the RO's letters dated in August 2009 and September 2009 advised the Veteran of the foregoing elements of the notice requirements.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, his VA treatment records, and his identified private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, all necessary VA medical examinations have been conducted.  The Veteran was provided with VA examinations addressing the severity of his diabetes mellitus, peripheral neuropathy, and bilateral hearing loss in December 2009, June 2011, and October 2011.  Review of the reports provided reflects that they are adequate in this case, as they were based on a thorough examination of the Veteran and provide sufficient detail to properly rate the Veteran's disabilities under the pertinent rating criteria.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In addition, the December 2009 and October 2011 VA examination reports addressed the functional effects of the Veteran's hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

I.  Diabetes Mellitus, Type II

The Veteran contends that he is entitled to an initial rating greater than 20 percent for diabetes mellitus, type II.

Diabetes mellitus is rated under Diagnostic Code 7913 of 38 C.F.R. § 4.119.  The Veteran currently is rated at 20 percent, which, under Diagnostic Code 7913, is awarded where the disorder requires insulin and a restricted diet, or requires an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is awarded when diabetes mellitus requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is for application when the disorder requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted where the disorder requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

Because of the successive nature of the rating criteria for diabetes, e.g., the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Stated another way, if a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component.  Id. 

Under Note 1 to 38 C.F.R. § 4.119, Diagnostic Code 7913, compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation.  In this regard, the RO has already separately rated the complications of diabetes mellitus, namely, peripheral neuropathy of the right upper extremity, rated as 10 percent disabling (and currently on appeal); peripheral neuropathy of the left upper extremity, rated as 10 percent disabling (and currently on appeal); peripheral neuropathy of the left lower extremity, rated as 10 percent disabling; peripheral neuropathy of the right lower extremity, rated as 10 percent disabling; tinea pedis, rated as noncompensable; and special monthly compensation based on loss of use of the creative organ.

VA treatment records from 2009 reveal that the Veteran established care with VA, and that he maintained diagnoses including noninsulin-dependent diabetes mellitus, type II.  The records reflect that treatment for diabetes included Metformin, a medication.

In December 2009, the Veteran underwent a VA examination.  He reported treatment including oral medication (Metformin), and denied side effects of the treatment.  There was no history of diabetes-related hospitalization or surgery, pancreatic trauma, diabetes-related neoplasm, or episodes of hypoglycemia reaction or ketoacidosis.  There was a history of hypertension, but there was no history of myocardial infarction, rheumatic fever, heart rhythm disturbance, valvular heart disease, congestive heart failure, angina, dizziness, syncope, fatigue, or dyspnea.  There was no history of non-productive cough, productive cough, wheezing, chest pain, hemoptysis, fever, anorexia, or night sweats.  The Veteran was instructed to follow a restricted or special diet, but he was not restricted in the ability to perform strenuous activities.  The Veteran denied other diabetic complications.  However, the Veteran endorsed symptoms including paresthesias and loss of sensation of the hands and erectile dysfunction.  Physical examination revealed no diabetic skin abnormalities.  There was decreased sensation to monofilament testing in the fingers.  The diagnosis was type 2 diabetes.  Other diagnoses included peripheral neuropathy and erectile dysfunction, which were related to diabetes, and hypertension, which was not a complication of diabetes.  The examiner reported that there were no effects of the Veteran's diabetes on functionality in usual occupation or on usual daily activities, and that the Veteran retired in 1998 as he was eligible by age or duration of work.

In June 2011, the Veteran underwent another VA examination for diabetes.  The examiner noted that the Veteran was placed on a diet and medication for diabetes mellitus at diagnosis in 2004, and that his diabetes has been well-controlled and stable since that time.  The examiner reported that there was no history of diabetes-related hospitalization or surgery, pancreatic trauma, or diabetes-related neoplasm  There was no history of myocardial infarction, rheumatic fever, heart rhythm disturbance, valvular heart disease, congestive heart failure, angina, dizziness, syncope, fatigue, or dyspnea.  There was also no history of cough, wheezing, chest pain, hemoptysis, fever, anorexia, or night sweats.  The examiner reported that there were no episodes of hypoglycemia reactions or ketoacidosis.  The examiner stated that the Veteran was instructed to follow a restricted or special diet, but that he was not restricted in his ability to perform strenuous activities.  The examiner noted that the Veteran had erectile dysfunction likely associated with diabetes as well as peripheral neuropathy and skin symptoms.  Physical examination showed a normal eye examination, a red peeling rash on the left heel, a normal cardiac examination, a normal extremity examination, and normal reflexes.  There was decreased sensation in the extremities, but a motor examination was normal.  The diagnosis was diabetes mellitus, type II.  The examiner indicated that there were no effects on usual occupation, but that the Veteran retired in 1998 as he was eligible by age or duration of work.

VA treatment records from 2010 to 2011 reflect continued treatment for diabetes with Metformin.

After careful review of the record, the Board finds that the Veteran does not meet the criteria for a 40 percent rating under Diagnostic Code 7913 at any time during the rating period on appeal.

Regulation of activities means avoidance of strenuous occupational and recreational activities.  See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  Medical evidence is required to establish that occupational and recreational activities have been restricted under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007) (citing 61 Fed. Reg. 20,440) (May 7, 1996).

While the Veteran takes Metformin, a medication to treat diabetes, and is on a restricted diet, regulation of activities and treatment with insulin has not been shown.  The evidence does not demonstrate that any healthcare provider has instructed the Veteran to avoid strenuous occupational and recreational activities to manage his diabetes, or that insulin is required to control his diabetes.  See Camacho, 21Vet. App. at 364 (medical evidence of record must support finding that a veteran was instructed not to engage in strenuous recreational and occupational activities).  Moreover, the record does not contain any lay statements from the Veteran or anyone else suggesting that the Veteran must regulate his activities in order to manage his diabetes.

The Board's review of the evidence reflects that there is no indication of physician prescribed regulation of activities to manage the diabetes mellitus.  In fact, the December 2009 and June 2011 VA examiners both stated that the Veteran was not restricted in ability to perform strenuous activities.  Accordingly, as the evidence does not demonstrate that the Veteran's diabetes requires insulin and regulation of activities, the criteria for a 40 percent evaluation for diabetes mellitus, type II, have not been met under the pertinent rating criteria.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The Board acknowledges that the Veteran has developed residuals of diabetes, including peripheral neuropathy, tinea pedis of the left foot, and erectile dysfunction.  However, in this case, those disabilities are rated separately.  To include those manifestations again in assigning a disability rating for diabetes would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  The Board also notes that the Veteran's erectile dysfunction is included in the Veteran's current rating.  The Veteran does receive special monthly compensation for loss of use of a creative organ, that is, loss of erectile power.  Under Diagnostic Code 7522, the criteria for a compensable rating, 20 percent, are penile deformity with loss of erectile power.  As there is no evidence that establishes penile deformity, the criterion for a 20 percent rating under Diagnostic Code 7522 has not been met.

As the criteria for a 40 percent rating under Diagnostic Code 7913 have not been demonstrated throughout the rating period considered in this appeal, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of 20 percent for the Veteran's service-connected diabetes mellitus at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see also Fenderson, 12 Vet. App. at 126.  While there have been day-to-day fluctuations in the manifestations of the Veteran's diabetes mellitus, the evidence shows no distinct periods of time since service connection became effective, during which the Veteran's diabetes mellitus has varied to such an extent that a rating greater or less than 20 percent would be warranted.  Cf. 38 C.F.R. § 3.344 (2013) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).




II.  Peripheral Neuropathy

The Veteran contends that he is entitled to initial ratings greater than 10 percent for his service-connected peripheral neuropathy of the right upper extremity and the left upper extremity.

The Veteran's peripheral neuropathy of the right upper extremity is currently rated as 10 percent disabling under the provisions of 38 C.F.R. §§ 4.119, 4.124a, Diagnostic Code 7913-8515 (2013).  In the selection of diagnostic code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2013).  The hyphenated diagnostic code in this case indicates that diabetes mellitus, under Diagnostic Code 7913, was the service-connected disorder, and that peripheral neuropathy of the median nerve, under Diagnostic Code 8515, is a residual condition.  The Veteran's peripheral neuropathy of the left upper extremity is currently rated as 10 percent disabling under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8515.

Under Diagnostic Code 8515, pertaining to paralysis of the median nerve, mild incomplete paralysis of the major or minor extremity warrants a 10 percent disability rating.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  When there is moderate incomplete paralysis, a 20 percent evaluation is for application to the minor extremity and a 30 percent evaluation for the major extremity.  When there is severe incomplete paralysis of the median nerve, a 40 percent evaluation is warranted for the minor extremity and a 50 percent rating for the major extremity.  When the evidence demonstrates complete paralysis of the median nerve with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of the index finger and feeble flexion of the middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex the distal phalanx of the thumb, defective opposition and abduction of the thumb, at right angles to the palm; flexion of the wrist weakened; and pain with trophic disturbances, a 60 percent evaluation is for application to the minor extremity and a 70 percent evaluation to the major extremity.  Id.

Words such as "mild," "moderate," "moderately severe" and "severe" are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).  It should also be noted that use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.

When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  3 8 C.F.R. § 4.124a.  The term "incomplete paralysis" indicates impairment of function of a degree substantially less than the type of picture for complete paralysis given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

In December 2009, the Veteran underwent a VA peripheral nerves examination.  The Veteran reported experiencing tingling and decreased sensation in both hands.  There was no history of trauma to the nerve and no history of neoplasm.  He described numbness, paresthesias, and tingling.  Physical examination reflected a normal motor examination.  Sensory examination showed normal vibration, pain, light touch, and position sense in the upper extremities with decreased sensation to the fingers, suggesting that the distal peripheral sensory nerves were affected.  Reflexes were normal, there was no muscle atrophy or abnormal muscle tone or bulk.  There were no tremors, tics, or other abnormal movements, and joint function was not affected.  Gait and balance were normal.  The diagnosis was peripheral neuropathy of the bilateral upper extremities.  The examiner stated that there was no nerve dysfunction and no significant affects on employability.

In June 2011, the Veteran underwent another VA examination.  The Veteran complained of intermittent numbness, tingling, and pain in his hands.  Physical examination revealed a normal reflex examination.  Sensory examination showed decreased vibration, pain/pinprick, and light touch.  Position sense was normal and there was no dysthesias.  Motor examination was normal, and there was no muscle atrophy or gait abnormality.  There was no imbalance or tremor and no evidence of fasciculations.  No joint was affected by the nerve disorder.  The diagnosis was bilateral peripheral neuropathy of the hands with neuralgia and nerve dysfunction but absent paralysis and neuritis.  The examiner reported that the Veteran's peripheral neuropathy caused decreased mobility, decreased manual dexterity, problems with lifting and carrying, and pain.  The examiner noted a mild effect on chores and exercises.

Based on the evidence of record, the Board finds that the Veteran's peripheral neuropathy of the right and left upper extremities each more closely approximates mild incomplete paralysis of the median nerve throughout the rating period on appeal.  In this regard, the evidence shows that the Veteran's symptoms include intermittent pain, tingling, and numbness in the hands.  Although the VA examination reports reflect reduced sensation on examination, including decreased vibration, pain/pinprick, and light touch, motor and reflex examinations were normal, suggesting only a sensory impairment.  Thus, the Board concludes that the Veteran's peripheral neuropathy of the right and left upper extremity more closely approximates mild incomplete paralysis since the initial grant of service connection.  

The Board finds that in examining the entire record,  ratings in excess of 10 percent are not warranted for the Veteran's peripheral neuropathy of the right upper extremity or the left upper extremity.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable and the claims are denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of 10 percent for the Veteran's service-connected peripheral neuropathy of the right and left upper extremity at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see also Fenderson, 12 Vet. App. at 126.  While there have been day-to-day fluctuations in the manifestations of the Veteran's peripheral neuropathy, the evidence shows no distinct periods of time since service connection became effective, during which the Veteran's peripheral neuropathy has varied to such an extent that a rating greater or less than 10 percent would be warranted.  Cf. 38 C.F.R. § 3.344 (2013) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

III.  Bilateral Hearing Loss

The Veteran also contends that he is entitled to a compensable disability rating for bilateral hearing loss.

VA disability compensation for impaired hearing is derived from the application in sequence of two tables.  See 38 C.F.R. § 4.85(h), Table VI and Table VII. Table VI correlates the average pure tone sensitivity threshold, derived from the sum of the 1000, 2000, 3000, and 4000 Hertz (Hz) thresholds divided by four, with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  Each Roman numeral corresponds to a range of thresholds in decibels and of speech discriminations in percentages. The table is applied separately for each ear to derive the values used in Table VII.  Table VII prescribes the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85. 

When the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hz is 55 decibels or more, the Roman numeral designation for hearing impairment is determined from either Table VI or Table VIa, whichever results in a higher number.  Each ear is evaluated separately.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear is evaluated separately.  38 C.F.R. § 4.86(b).

By a July 2003 rating decision, service connection for bilateral hearing loss was granted, and a noncompensable evaluation was awarded, effective March 10, 2003, under 38 C.F.R. § 4.85, Diagnostic Code 6100.  In August 2009, the Veteran filed a claim seeking a compensable evaluation for his bilateral hearing loss.  In January 2010, the RO denied the Veteran's claim, and this appeal ensued.

In December 2009, the Veteran underwent a VA audiological examination.  The Veteran complained of hearing loss.  On the authorized audiological evaluation, pertinent pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
20
60
90
LEFT
20
25
50
70

The pure tone threshold average was 46.25 decibels in the right ear and 41.25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 88 percent in the left ear, using the Maryland CNC test.  Immittance testing indicated normal middle ear function.  The diagnoses were right ear moderately severe to profound sensorineural hearing loss and left ear moderate to severe sensorineural hearing loss.  The examiner stated that the Veteran's hearing loss had a functional impact of making it difficult to understand speech, especially in the presence of background noise.

In October 2011, the Veteran underwent another VA audiological examination.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
25
65
80
LEFT
20
30
50
55

The pure tone threshold average was 48 decibels in the right ear and 39 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 88 percent in the left ear, using the Maryland CNC test.  Immittance testing was normal in both ears, but ipsilateral acoustic reflexes and contralateral acoustic reflexes were abnormal in both ears.  The diagnosis was bilateral sensorineural hearing loss.  The examiner reported that the Veteran's hearing loss impacted his ordinary conditions of daily life in that he needed the television louder than others.

The Veteran's hearing loss, as shown in the December 2009 VA examination, resulted in Level I hearing acuity in the right ear and Level II hearing acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  The October 2011 VA examination reflects that the Veteran's hearing loss resulted in Level II hearing acuity, bilaterally.  Id.

The assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria). 

With a numeric designation of II for the right ear and II for the left ear, or with a numeric designation of I for the right ear and II for the left ear, the points of intersection on Table VII require the assignment of a noncompensable rating under Diagnostic Code 6100.  38 C.F.R. § 4.85.  Accordingly, a compensable evaluation is not warranted for bilateral hearing loss at any point during the time period pertinent to this appeal.  

Additionally, the Veteran's service-connected hearing loss does not satisfy the "exceptional pattern" defined in 38 C.F.R. § 4.86 at any time during the course of his appeal.  Accordingly, a compensable evaluation for bilateral hearing loss is not warranted.

After review of the evidence of record, there is no evidence of record that would warrant a compensable rating for the Veteran's service-connected bilateral hearing loss at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see also Hart, 21 Vet. App. 505.  While there have been day-to-day fluctuations in the manifestations of the Veteran's bilateral hearing loss, the evidence shows no distinct periods of time during which the Veteran's bilateral hearing loss has varied to such an extent that a compensable rating would be warranted.  Cf. 38 C.F.R. § 3.344 (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

III.  Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20 , 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's diabetes mellitus, peripheral neuropathy, and bilateral hearing loss disability pictures are not so unusual or exceptional in nature as to render the ratings for these disorders inadequate.  The criteria by which the Veteran's disabilities are evaluated specifically contemplate the level of impairment caused by each disability.  Id.  On VA examination in December 2009, the Veteran complained of difficulty understanding speech, especially in the presence of background noise.  On VA examination in October 2011, he reported that he needed to have his television louder than others.  Such manifestations of impaired hearing are contemplated by the schedular diagnostic code criteria for rating hearing loss based on audiometric and speech discrimination ability tesing.  As demonstrated by the evidence of record, the Veteran's bilateral hearing loss is manifested by no more than Level II hearing acuity in each ear.  See 38 C.F.R. § 4.85, Table VI.  Similarly, the Veteran's diabetes mellitus is required medication and a restricted diet, but has not required regulation of activities, that is, avoidance of strenuous occupational or recreational activities to manage the diabetes.  Moreover, the Veteran's peripheral neuropathy is productive only of complaints of pain and intermittent tingling and numbness, but not moderate incomplete paralysis.  When comparing these disability pictures to the manifestations contemplated in the Rating Schedule, the Board finds that the schedular evaluations regarding the Veteran's diabetes mellitus, peripheral neuropathy, and bilateral hearing loss disabilities are not inadequate.  Increased evaluations are provided for certain manifestations of those disabilities, but the medical evidence reflects that those findings are not present in this case.  Therefore, the evaluations awarded are adequate and no referral is required.  See AOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Last, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for entitlement to a total disability rating based on individual unemployability is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran does not contend, and the evidence does not suggest, that he is unemployable as a result of his service-connected diabetes, peripheral neuropathy, or bilateral hearing loss.  The VA examination reports all indicate that the Veteran retired from work as a sheet metal worker in 1998 based on age or duration of work.  The Veteran does not contend, and the evidence does not suggest, that he is unemployable due to his diabetes mellitus, peripheral neuropathy, and/or bilateral hearing loss.  Thus, the issue of entitlement to a total rating for compensation purposes based upon individual unemployability has not been raised by the evidence of record, and the issue is not before the Board at this time.


ORDER

Entitlement to an initial rating greater than 20 percent for diabetes mellitus, type II, is denied.

Entitlement to an initial rating greater than 10 percent for peripheral neuropathy of the right upper extremity is denied.

Entitlement to an initial rating greater than 10 percent for peripheral neuropathy of the left upper extremity is denied.

Entitlement to a compensable evaluation for bilateral hearing loss is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


